Name: 2014/916/EU: Commission Implementing Decision of 15 December 2014 correcting the Annex to Implementing Decision 2014/154/EU authorising the placing on the market of (6S)-5-methyltetrahydrofolic acid, glucosamine salt as a novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (notified under document C(2014) 9452)
 Type: Decision_IMPL
 Subject Matter: marketing;  health;  foodstuff
 Date Published: 2014-12-17

 17.12.2014 EN Official Journal of the European Union L 360/58 COMMISSION IMPLEMENTING DECISION of 15 December 2014 correcting the Annex to Implementing Decision 2014/154/EU authorising the placing on the market of (6S)-5-methyltetrahydrofolic acid, glucosamine salt as a novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (notified under document C(2014) 9452) (Only the Italian text is authentic) (2014/916/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 258/97 of the European Parliament and of the Council of 27 January 1997 concerning novel foods and novel food ingredients (1), and in particular Article 7 thereof, Whereas: (1) Commission Implementing Decision 2014/154/EU (2) authorises the placing on the market of (6S)-5-methyltetrahydrofolic acid, glucosamine salt as a novel food ingredient. (2) The Annex to Implementing Decision 2014/154/EU lays down the specification for (6S)-5-methyltetrahydrofolic acid, glucosamine salt. The Annex contains an error in the specifications. That error should be corrected. (3) Implementing Decision 2014/154/EU should therefore be corrected accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In the specifications concerning purity of the Annex to Implementing Decision 2014/154/EU, the entry as regards glucosamine assay is replaced by the following: Glucosamine assay 34-46 % in dry basis Article 2 This Decision is addressed to Gnosis SpA, Via Lavoratori Autobianchi 1, 20832 Desio (MB), Italy. Done at Brussels, 15 December 2014. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 43, 14.2.1997, p. 1. (2) Commission Implementing Decision 2014/154/EU of 19 March 2014 authorising the placing on the market of (6S)-5-methyltetrahydrofolic acid, glucosamine salt as a novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (OJ L 85, 21.3..2014, p. 10).